        Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 1 of 18




                     UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION


NEODRON LTD.,

                  Plaintiff,            Case No. 1:19-cv-00819-ADA

            v.

DELL TECHNOLOGIES INC.,

                  Defendant.


NEODRON LTD.,

                  Plaintiff,            Case No. 1:19-cv-00873-ADA

            v.

HP, INC.,

                  Defendant.


NEODRON LTD.,

                  Plaintiff,            Case No. 1:19-cv-00874-ADA

            v.

MICROSOFT CORPORATION,

                  Defendant.
      Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 2 of 18




NEODRON LTD.,

                Plaintiff,            Case No. 1:19-cv-00898-ADA

          v.

AMAZON.COM, INC.,

                Defendant.


NEODRON LTD.,

                Plaintiff,            Case No. 1:19-cv-00903-ADA

          v.

SAMSUNG ELECTRONICS CO., LTD. and
SAMSUNG ELECTRONICS AMERICA, INC.,

                Defendant.




    PLAINTIFF NEODRON LTD.’S OPENING CLAIM CONSTRUCTION BRIEF
              FOR GROUP 3 – TOUCH PROCESSING PATENTS
              Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 3 of 18




                                           TABLE OF CONTENTS

I.         BACKGROUND OF TOUCH PROCESSING PATENTS __________________________________________ 1
      A.     The ’286 Patent _____________________________________________________________________________________ 1
      B.     The ’747 Patent _____________________________________________________________________________________ 3
II.        DISPUTED TERM FOR THE ’286 PATENT _____________________________________________________ 5
      A.     “sensor value(s)” (’286 Patent, claims 1, 3–5, 8–10, 12–13, 15–17, 20–21, 23–24) __________ 5
III.         DISPUTED TERM FOR THE ’747 PATENT __________________________________________________ 8
      A.     “to measure a parameter of the first variable resistance electrode” (’747 Patent, claims 10,
             16) ___________________________________________________________________________________________________ 8




                                                            i
           Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 4 of 18




                     TABLE OF EXHIBITS AND ABBREVIATIONS

    Ex 1 Document Description                                                     Abbreviation
     1    Declaration of Richard A. Flasck in support of Neodron Ltd’s opening    Flasck. Decl.
          claim construction briefs.
     2    Curriculum Vitae of Richard A. Flasck
     8    U.S. Patent No. 8,102,286                                               ’286 Patent
     9    U.S. Patent No. 10,365,747                                              ’747 Patent
    21    Order from the United States International Trade Commission             ITC Markman
          construing relevant terms dated November 25, 2019                       Order
    22    Transcript from a Markman hearing before the United States              ITC Markman
          International Trade Commission pertaining to relevant terms dated       Hearing Tr.
          October 22, 2019
    31    U.S. Patent No. 9,024,790 Philipp                                       ’790 Patent




1
    A complete set of exhibits are attached to the declaration of Reza Mirzaie filed with Neodron’s
    opening claim construction brief for Group 1 – Touch Sensor Patents. Only the exhibits
    referenced in this brief are listed in this table.

                                                  ii
            Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 5 of 18




           This is Neodron’s opening claim construction brief for Group 3 – Touch Processing

Patents. It addresses the disputed terms for U.S. Patent Nos. 8,102,286 (“’286 patent”) and

10,365,747 (“’747 patent”). Neodron incorporates the introduction and claim construction

standards from its opening brief for Group 1 – Touch Sensor Patents.

I.         BACKGROUND OF TOUCH PROCESSING PATENTS 2

      A.      The ’286 Patent

           The ’286 Patent is entitled “capacitive keyboard with non-locking reduced keying

ambiguity.” It describes techniques for processing information from touch-sensitive keyboards to

identify which key a user intended to select. ’286 patent at Abstract.

           Physical keyboards use mechanical switches that a user depresses to select a key. A

proficient typist using such a keyboard will naturally depress only one key at a time, which causes

the switch associated with that key to close—unambiguously signaling the selected key. But with

the advent of touch-sensitive keyboards, and especially touchscreen keyboards, problems of

ambiguous key detection emerged. For example, touch sensing technology allowed product

designers to create on-screen keyboard with small keys that can be difficult to select accurately.

But with those keyboards, a user’s finger may touch multiple keys at once, making it unclear which

key(s) were intended. See ’286 patent at 1:37-41 (“In a small keyboard, for example, a user’s finger

is likely to overlap from a desired key to onto adjacent ones. This is especially problematic if the

user has large fingers or if he or she presses on the keyboard surface hard enough to deform his or

her finger.”). Further, moisture or liquid on the touch screen may create further ambiguity for the

           The ’286 patent gives an example of keying ambiguity resulting from inaccurate or

overlapping touches.



2
    For further technology background see Flasck Decl.

                                                 1
         Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 6 of 18




        In Figures 1B and 1C, the ’286 patent shows two example scenarios where a user’s touch

overlaps multiple keys and creates ambiguity:




        In Figure 1B, the user’s touch is at position A, which is close to key 1. In Figure 1C, the

user’s touch is at position B, which is still near key 1 but is closer to key 2. The patent teaches that

each of these situations may be interpreted as a certain pattern of signal strength for the various

keys, depicted at the bottom of the figures. In Figure 1B, the signal strength for key 1 is much

higher than key 2; in Figure 1C, the signal strength for key 2 is higher than key 1, but to a much

smaller degree. See id. at 5:1-40. The ’286 recognizes the problem of chatter and prevents it by

“biasing” to an already selected key. “If the key selection method operates solely by picking a

maximum signal strength, the keyboard may be subject to an undesirable rapid switching back and

forth between two keys having nearly identical signal strengths (e.g., fingerprint areas). This sort



                                                   2
         Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 7 of 18




of ‘chatter’ is preferably prevented by biasing or skewing the key selection method to favor an

already selected key.” Id. at 5:41-47.

        As applied to Figures 1B and 1C, the simple “maximum signal strength” method would

select key 1 for the Figure 1B situation and select key 2 for the Figure 1C situation. But these

selections would be incorrect if the user intended to select key 1 in both cases but moved or missed,

causing the Figure 1C signal pattern. An embodiment of the “biasing” method taught by the patent

might determine that key 1 is the selected key, and subsequently bias the selection method in favor

of key 1. This would select key 1 in both cases and match what the user intended.

   B.       The ’747 Patent

        The ’747 patent is titled “Touch-sensing panel and force detection.” It describes a touch

position sensor with force detection circuitry for determining the amount of force applied to the

touch panel. ’747 patent at Abstract. In one embodiment, the touch sensor uses a “mutual

capacitance” configuration that consists of two layers of horizontal and vertical conductors that

intersect at nodes. Id. at 1:39–43. When an object (such as a finger) touches the surface of the

panel, a change in capacitance occurs at one or more of the nodes. Id. at 1:50–55. This allows the

touch sensor to determine (a) that touch has occurred and (b) the location of the touch. Id.

        These concepts are illustrated in annotated Figure 2 below. In the figure, the horizontal

layer “drive electrodes 4X” and vertical “sense electrodes 5Y” crossover at “intersections 11” Id.

at 3:38–43. The drive electrodes and sense electrodes are connected via “connecting lines” to

“control unit 20.” Id. at 3:44–50. Using those lines, the control unit senses the changes in

capacitance at each intersection to detect the presence and location of touches. Id. at 3:51–62.




                                                 3
         Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 8 of 18




       The ’747 patent touch sensor includes an associated “force sensor” that measures the
amount of force applied to the panel. Id. at 4:6–13. The force sensor distinguishes between
different touch events, such as a soft touch or firm press. Id. at 4:13–14. The force sensor can
compare amount of force detected against a threshold and execute different functions depending
on whether it exceeds the threshold. Id. at 4:15–19.
       The ’747 patent is directed to a resistive force sensor by describing “a resistive force
sensitive element” that “can be used to measure the amount of force applied to the panel.” .” Id. at
4:20–22. This corresponds to the “variable resistance electrode” recited in the claims. A resistive
force sensor measures force by measuring changes in resistance of material. This works because


                                                 4
             Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 9 of 18




the resistance of the material depends on the amount of force applied. If enough force is applied,
the resistance decreases; if little or no force is applied, the resistance remains the same.

            The ’747 patent claims a mobile electronic device with a novel combination of elements,
including a display and related components, capacitive touch sensor, resistive force sensor, and
force sensor circuitry with an integrator circuit and voltage driver. Id. at cls. 10, 16. Figure 1 shows
the touch panel and display in an exemplary embodiment:




II.         DISPUTED TERM FOR THE ’286 PATENT

      A.       “sensor value(s)” (’286 Patent, claims 1, 3–5, 8–10, 12–13, 15–17, 20–21, 23–24)

           Neodron’s Proposed Construction                    Defendants’ Proposed Construction
 Plain and ordinary meaning, which is “sensor             Plain and ordinary meaning, i.e. “value
 signal value(s).”                                        indicating the strength of the sensor signal.”

            As reflected in the table, the parties agree that “sensor value(s)” at least means “value of a

sensor signal”—i.e., sensor signal value. That is the plain meaning of the term. The sole dispute

here is whether the Court should rewrite the plain meaning by inserting additional language

“indicating the strength of.” The Court should not.



                                                      5
        Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 10 of 18




       This dispute largely mirrors a dispute that was already resolved in ITC Investigation No.

337-TA-1162 involving the same parties (Neodron vs. Amazon, Dell, HP, Lenovo, Microsoft,

Motorola, and Samsung) and a related patent (U.S. Patent No. 9,024,790). The ’790 patent is a

continuation of the ’286 patent, and shares the same specification and much of the same claim

language—including the term “sensor values.” In the ITC case, Defendants argued that “sensor

values” in the related ’790 patent should be construed as “sensor outputs.” And Neodron proposed

that it should be construed as “sensor signal values”—i.e., the same as Neodron’s proposal here.

ITC Markman Order at 27. ALJ Elliott rejected Defendants’ arguments and adopted Neodron’s

proposal of “sensor signal values. " Id. at 28.

       Defendants—perhaps knowing that they cannot reasonably propose what was expressly

rejected at the ITC—now propose a slightly different construction. But Defendants’ two

proposals—“value indicating the strength of the sensor signal” here, and “sensor output” in the

ITC—implicate the same issue: whether the plain term “sensor value” embodies more than just

the output of a sensor (i.e., the strength of the sensor signal). Indeed, Defendants’ counsel at the

ITC Markman hearing largely equated the “strength” with “output”:

       “[Defendants’ Counsel:] So you can see if you look at the signal strength
       comparison at the bottom, that’s what’s being done in the compare logic that we
       just saw in that hardware diagram, we’re comparing a really large signal strength
       output from key 1.”

Markman Hearing Tr. at 89 (emphasis added).

       But ALJ Elliott squarely held that Defendants’ proposal was too limiting because “the term

‘values’ [in ‘sensor values’] embodies more than just the output of the sensor.” ITC Markman

Order at 28. In so holding, ALJ Elliot agreed with Neodron that “the claim could encompass

additional, unclaimed processing steps, and components to perform them, including ‘any




                                                  6
        Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 11 of 18




processing, amplification, thresholding, smoothing, noise reduction, whether it is that’s done in

the process of comparing’ the values to determine which key is pressed.” Id. (emphasis added).

       ALJ Elliott’s reasoning about “amplification” in the ITC Markman Order is instructive and

directly contradicts Defendants’ “strength of the sensor signal” language here. This is because

“amplification” directly increases the strength of a sensor signal. Thus, the plain meaning of

“sensor values” cannot be limited to the “strength of the sensor signal” because “sensor values”

encompasses values that may later be amplified (or reduced, for that matter). This is exactly what

ALJ Elliott recognized in his order and in the following discussion at the Markman hearing:

       [Neodron’s Counsel:] But more broadly, the claim shouldn't be limited to exclude
       outputs -- to exclude any processing, amplification, thresholding, smoothing, noise
       reduction, whatever it is that's done in the process of comparing those values or
       analyzing those values to determine a winner, because there has been no clear and
       unmistakable disclaimer of such processing.

       JUDGE ELLIOT: Okay. I understand your point, yes. So you're saying that just
       looking at that figure 4, there could be other components in there, like ample -- I
       think amplifiers is a good example.

       [Neodron’s Counsel:] Exactly.

       JUDGE ELLIOT: Because the signal may not be strong enough.

       [Neodron’s Counsel:] Exactly.

Markman Hearing Tr. at 100-101 (emphasis added). As this discussion shows, “strength” is not

the key metric in a “sensor value.” Indeed, a signal that is not “strong enough” can still be a “sensor

value.” Defendants’ here proposal should be rejected, just as the ALJ has rejected Defendants’

arguments in the ITC case involving the same term in a related patent. Neodron’s construction is

the plain meaning and should be adopted.




                                                  7
         Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 12 of 18




III.     DISPUTED TERM FOR THE ’747 PATENT

   A.       “to measure a parameter of the first variable resistance electrode” (’747 Patent,
            claims 10, 16)

        Neodron’s Proposed Construction                   Defendants’ Proposed Construction
 Plain and ordinary meaning; no construction           Plain and ordinary meaning: “to measure a
 necessary: “to measure a parameter of the             value determined by the resistance of the
 first variable resistance electrode.”                 first variable resistance electrode.”

         Independent claims 10 and 16 of the ’747 patent recite the following longer claim phrase

encompassing the disputed term (in italics):

         a first variable resistance electrode coupled to an output of the voltage driver and
         an input of the integrator circuit, wherein the integrator circuit is configured to
         measure a parameter of the first variable resistance electrode

Thus, the claims recite that the integrator circuit is configured to “to measure a parameter of the

first variable resistance electrode.” Notably, the parties agree on the construction of the term “first

variable resistance electrode”: it means “first electrode in which the resistance of the material

varies in relation to applied force.” Email Agreement. Thus, the dispute is limited to the first

portion of the term: “to measure a parameter of.”

         But this simple phrase has a plain meaning, is readily understandable to a POSITA, and

does not require further construction. The Court should not re-characterize it using different words.

See Mentor H/S, Inc. v. Med. Device All., Inc., 244 F.3d 1365, 1380 (Fed. Cir. 2001) (“the court

properly instructed the jury that these terms should receive their ordinary meanings”); O2 Micro

Int’l v. Beyond Innovation Tech. 521 F.3d 1351, 1362 (Fed. Cir. 2008) (“district courts are not

(and should not be) required to construe every limitation present in a patent’s asserted claims” ).

         Indeed, Defendants construction amounts to changing the word “parameter” to the five-

word phrase “value determined by the resistance.” But that is not the plain meaning of “parameter,”

and Defendants cannot point to any disclaimer or lexicography. The specification and prosecution



                                                   8
        Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 13 of 18




history do not attach any special definition to “parameter,” and the claims use it in its ordinary

sense. A POSITA and even the jury would easily understand what it means.

       Defendants’ construction is also incorrect and improperly limiting. It imposes requirements

for (1) the parameter to be “value”; (2) that value to be “determined”; and (3) that that value to be

determined based on “a resistance.” None of these are required by the plain meaning of

“parameter.” For example, a parameter is not necessarily determined, much less determined by a

resistance. Defendants’ proposal is also inappropriate because the term already recites that the

parameter is “measured” (not determined). And any concept of resistance is already reflected in

the term “first variable resistance electrode.” There is no need to redefine “parameter” to include

those concepts, particularly in the incorrect way Defendants propose.




Dated: April 17, 2020                             Respectfully submitted,

                                                  /s/ Reza Mirzaie
                                                  Reza Mirzaie (CA SBN 246953)
                                                  Email: rmirzaie@raklaw.com
                                                  Marc A. Fenster (CA SBN 181067)
                                                  Email: mfenster@raklaw.com
                                                  Brian D. Ledahl (CA SBN 186579)
                                                  Email: bledahl@raklaw.com
                                                  Paul A. Kroeger (CA SBN 229074)
                                                  Email: pkroeger@raklaw.com
                                                  Philip X. Wang (CA SBN 262239)
                                                  pwang@raklaw.com
                                                  Neil A. Rubin (CA SBN 250761)
                                                  Email: nrubin@raklaw.com
                                                  Amy E. Hayden (CA SBN 287026)
                                                  Email: ahayden@raklaw.com
                                                  Shani Williams (SBN 274509)
                                                  Email: swilliams@raklaw.com
                                                  Kristopher R. Davis (IL SBN 6296190)
                                                  Email: kdavis@raklaw.com
                                                  Christian W. Conkle (CA SBN 306374)
                                                  Email: cconkle@raklaw.com



                                                 9
Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 14 of 18




                               Kent N. Shum (CA SBN 259189)
                               Email: kshum@raklaw.com
                               RUSS AUGUST & KABAT
                               12424 Wilshire Blvd. 12th Floor
                               Los Angeles, CA 90025
                               Phone: (310) 826-7474
                               Fax: (310) 826-6991

                               Matthew D. Aichele (VA SBN 77821)
                               Email: maichele@raklaw.com
                               RUSS AUGUST & KABAT
                               800 Maine Avenue, SW, Suite 200
                               Washington, DC 20024
                               Phone: (310) 826-7474
                               Fax: (310) 826-6991

                               Attorneys for Plaintiff Neodron Ltd.




                              10
        Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 15 of 18




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on April 17, 2020, all counsel of record who are deemed to

have consented to electronic service are being served with a copy of this document via electronic

mail to the following:

Michael J. Newton (TX Bar No. 24003844)
Brady Cox (TX Bar No. 24074084)
ALSTON & BIRD LLP
2200 Ross Avenue, Suite 2300
Dallas, Texas 75201
Phone: (214) 922-3400
Fax: (214) 922-3899
mike.newton@alston.com
brady.cox@alston.com

Charles A. Naggar (admitted pro hac vice)
NY Bar No. 5356449
ALSTON & BIRD LLP
90 Park Avenue, 15th Floor
New York, NY 11230
Phone: (212) 210-9400
Fax: (212) 210-9444
charles.naggar@alston.com

Dell-Neodron-ITC@alston.com

John M. Guaragna (TX Bar No. 24043308)
Brian K. Erickson (TX Bar No. 24012594)
DLA PIPER LLP (US)
401 Congress Avenue, Suite 2500
Austin, TX 78701-3799
Phone: 512.457.7000
Fax: 512.457.7001
john.guaragna@dlapiper.com
brian.erickson@dlapiper.com

Sean C. Cunningham (admitted pro hac vice)
CA Bar No. 98895
Erin Gibson (admitted pro hac vice)
CA Bar No. 229305
Robert Williams (admitted pro hac vice)
CA Bar No. 246990
DLA PIPER LLP (US)
401 B Street, Suite 1700
San Diego, CA 92101-4297
        Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 16 of 18




Phone: 619.699.2700
Fax: 619.699.2701
sean.cunningham@dlapiper.com
erin.gibson@dlapiper.com
robert.williams@dlapiper.com

dla1162@dlapiper.com

Attorneys for Defendant Dell Technologies,
Inc.

John M. Guaragna (TX Bar No. 24043308)
Brian K. Erickson (TX Bar No. 24012594)
DLA PIPER LLP (US)
401 Congress Avenue, Suite 2500
Austin, TX 78701-3799
Phone: 512.457.7000
Fax: 512.457.7001
john.guaragna@dlapiper.com
brian.erickson@dlapiper.com

Sean C. Cunningham (admitted pro hac vice)
CA Bar No. 98895
Erin Gibson (admitted pro hac vice)
CA Bar No. 229305
Robert Williams (admitted pro hac vice)
CA Bar No. 246990
DLA PIPER LLP (US)
401 B Street, Suite 1700
San Diego, CA 92101-4297
Phone: 619.699.2700
Fax: 619.699.2701
sean.cunningham@dlapiper.com
erin.gibson@dlapiper.com
robert.williams@dlapiper.com

dla1162@dlapiper.com

Attorneys for Defendant HP, Inc.

Barry K. Shelton
Texas State Bar No. 24055029
SHELTON COBURN LLP
311 RR 620, Suite 205
Austin, TX 78734-4775
bshelton@sheltoncoburn.com
(512) 263-2165 (Telephone)
(512) 263-2166 (Facsimile)
        Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 17 of 18




John M. Guaragna
Brian Erickson
DLA PIPER LLP (US)
401 Congress Avenue, Suite 2500
Austin, TX 78701-3799
Telephone: (512) 457-7000
Facsimile: (512) 457-7001
Sean C. Cunningham (pro hac vice)
Erin P. Gibson (pro hac vice) Robert Williams (pro hac vice)

David R. Knudson (pro hac vice)
DLA PIPER LLP (US)
401 B Street, Suite 1700
San Diego, CA 92101-4297
Telephone: (619) 699-2700
Facsimile: (619) 699-2701

Erik Fuehrer (pro hac vice)
DLA PIPER LLP (US)
2000 University Avenue
East Palo Alto, CA 94303-2214
Telephone: (650) 833-2000
Facsimile: (650) 833-2001

dla1162@dlapiper.com

Attorneys for Defendant Microsoft Corporation

Stefani E. Shanberg (Texas Bar No. 24009955)
sshanberg@mofo.com
MORRISON & FOERSTER LLP
425 Market Street
San Francisco, CA 94105
Tel: (415) 268-7000

AmazonNeodronITC@mofo.com

Attorneys for Defendant Amazon.com, Inc.

Ryan K. Yagura (Tex. Bar No. 24075933)
ryagura@omm.com
Nicholas J. Whilt (Cal. Bar No. 247738)
nwhilt@omm.com
O’MELVENY & MYERS LLP
400 S. Hope Street
Los Angeles, CA 90071
Telephone: 213-430-6000
       Case 1:19-cv-00819-ADA Document 63 Filed 04/17/20 Page 18 of 18




Facsimile: 213-430-6407

Marc J. Pensabene (N.Y. Bar No. 2656361)
mpensabene@omm.com
O’MELVENY & MYERS LLP
Times Square Tower, 7 Times Square
New York, NY 10036
Telephone: 212-326-2000
Facsimile: 212-326-2061

John C. Kappos
jkappos@omm.com
O’MELVENY & MYERS LLP
610 Newport Center Drive, 17th Floor
Newport Beach, California 92660
Telephone: 949-823-6900
Facsimile: 949-823-6994

Darin Snyder
dsnyder@omm.com
O’MELVENY & MYERS LLP
Two Embarcadero Center, 28th Floor
San Francisco, CA 94111
Telephone: 415-984-8700
Facsimile: 415-984-8701

Attorneys for Defendant Samsung
Electronics, Co., Ltd. and Samsung
Electronics America, Inc.


                                           /s/ Reza Mirzaie_______
                                           Reza Mirzaie
